Citation Nr: 9902954	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in June 1994, served on active duty 
from March 1944 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1994, due to chronic 
lymphocytic leukemia.

2.  During the veteran's lifetime, service connection was in 
effect for hemorrhoids, evaluated as 0 percent disabling 
since his discharge from service.

3.  The veteran was not exposed to ionizing radiation during 
active duty service.

4.  Chronic lymphocytic leukemia was first shown many years 
after service, and the appellant has presented no competent 
medical evidence linking the cause of the veteran's death to 
active service or to a service connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that the cause of the veteran's death, 
classified as leukemia on his death certificate and diagnosed 
as chronic lymphocytic leukemia during his lifetime, stemmed 
from his in- service exposure to ionizing radiation.  She 
contends that the veteran was exposed to ionizing radiation 
during shore liberty leave in both Hiroshima and Nagasaki 
following the detonation of an atomic bomb in each of those 
cities.  She also contends that the veteran was exposed to 
ionizing radiation during his employ on the grounds of the 
Oak Ridge National Laboratory in Tennessee.

The veteran died on June [redacted], 1994, with the immediate 
cause of death, as noted on his Death Certificate, identified 
as leukemia.  No contributing causes were identified, and the 
manner of death was determined to be by natural causes.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1998).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (1998).  It 
is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service medical records, to include entrance and separation 
examinations, are negative for treatment, manifestation or 
diagnosis of leukemia or any other hemic and/or lymphatic 
disorder.  Routine complete blood counts were similarly 
evaluated as negative or within normal limits on VA 
examination in August 1946 and VA hospitalization in April 
1959.  During his lifetime, the veteran was in receipt of a 
noncompensable disability evaluation for hemorrhoids incurred 
during service.

In September 1968, the RO determined that the veteran was 
permanently and totally disabled due to non- service 
connected disabilities of anxiety reaction, lumbosacral 
sprain and cervical disc syndrome.  Review of the veteran's 
private medical records shows a medical history that was 
significant for cardio- vascular accident in the late 1960's 
or early 1970's, hypertension, chronic obstructive lung 
disease, insulin dependent diabetes mellitus and rheumatoid 
arthritis.  He also underwent prostate surgery for benign 
prostate hypertrophy in approximately 1991.

The veteran's leukemia was first suspected by means of a 
routine blood evaluation conducted by his private physician 
in August 1993.  Bone marrow aspirate and biopsy, conducted 
in October 1993, suggested a diagnosis of chronic lymphocytic 
leukemia, Stage 4 disease.  The veteran initially underwent 
chemotherapy, but later decided against such treatment in 
December 1993.  He was subsequently treated for 
disorientation due to recurring urinary tract infections, 
dehydration, chronic obstructive lung disease, pneumonia, and 
septicemia.  The underlying diagnosis was chronic lymphocytic 
leukemia.  He succumbed due to complications associated with 
chronic lymphocytic leukemia in June 1994. 

In a letter dated November 1994, the veteran's attending 
physician, George A. Evans, M.D., opined that the veteran's 
leukemia possibly stemmed from his exposure to radiation at 
the Oak Ridge Weapons Complex in Tennessee.  This opinion 
appears to be based upon lay history provided by the 
veteran's family.  The physician indicated that there are 
other causes for leukemia other than radiation exposure, but 
he was not aware of any of those risks relative to the 
veteran.

A certificate issued by the "U.S. War Department, Army 
Service Forces - Corps of Engineers, Manhattan District," 
certifies that the veteran participated in work essential to 
the production of the Atomic Bomb while employed with the 
Stone & Webster Engineering Corporation.  The record shows 
that he worked for this corporation prior to service and for 
the Tennessee Valley Authority after service.

An undated newspaper article, issued by the Associated Press, 
indicates, in relevant part, that the Department of Energy 
was involved in a study regarding possible releases of 
radioactive iodine at the Oak Ridge Nuclear Plant.  Other 
articles relating to the bombing of Hiroshima and Nagasaki 
and its effects were also submitted, to include an article 
which indicated that survivors of Hiroshima had been affected 
by radiation sickness, leukemia and other forms of cancer 
many years after the bombing.

In a letter dated January 1995, the Department of the Navy 
indicated that its records failed to show that the veteran 
was exposed to radiation during service.

By letter dated June 1995, the Defense Nuclear Agency (DNA) 
indicated that the veteran served aboard the USS WEST 
VIRGINIA from May 1945 to the date of his discharge in 
October 1945.  On August 27, 1945, the USS WEST VIRGINIA 
arrived at Sagami Wan, Honshu, Japan (a body of water outside 
of Tokyo Bay approximately 400 miles from Hiroshima and 550 
miles from Nagasaki) from Okinawa, Ryukyu Islands 
(approximately 400 miles from the Japanese mainland).  The 
USS WEST VIRGINIA remained in Sagami Wan until August 31, at 
which time the ship entered Tokyo Bay.  The ship remained in 
Tokyo Bay until September 20, at which time it departed 
enroute to the US via Okinawa and Pearl Harbor, Hawaii.  DNA 
indicated that the veteran's naval records did not document 
his service with the occupation forces at either Hiroshima or 
Nagasaki.  Rather, the available records placed the veteran 
hundreds of miles from either city.  It was noted that the 
information provided by DNA did not include information 
concerning employees at the Oak Ridge National Laboratory in 
Tennessee.

By letter dated January 1995, the supervisor of Dosimetry 
Data Management for Oak Ridge National Laboratory, managed by 
the Martin Marietta Energy Systems, Inc. for the U.S. 
Department of Energy, indicated that there was no record of 
the veteran being monitored for occupational radiation 
exposure at Martin Marietta Energy Systems, Inc.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
The cause of the veteran's death, classified as leukemia on 
his death certificate and diagnosed as chronic lymphocytic 
leukemia during his lifetime, is specifically excluded from 
this list, and, thus, is deemed not to be related to exposure 
to radiation under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  However, in the Board's view, chronic 
lymphocytic leukemia, as a form of cancer, may be deemed a 
radiogenic disease under the recently amended provisions of 
38 C.F.R. § 3.311.  63 Fed. Reg. 50993-50995 (1998)(to be 
codified at 38 C.F.R. § 3.311(b)(2)(xxiv)).  

Where, as in this case, the veteran developed a radiogenic 
disease and it is contended that the disease is a result of 
exposure to ionizing radiation during service, VA laws and 
regulations require that an assessment be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a) (1998).  In relevant part, the appellant contends 
that the veteran was exposed to radiation due to his 
participation in the occupation of Hiroshima and Nagasaki, 
see 38 C.F.R. § 3.311(a)(2)(ii), and/or his "other" 
exposure to ionizing radiation at the Oak Ridge National 
Laboratory, see 38 C.F.R. § 3.311(a)(2)(iii).

First, it has been contended that the veteran was exposed to 
ionizing radiation during shore liberty leave in both 
Hiroshima and Nagasaki following the detonation of an atomic 
bomb in each of those cities.  However, service records, and 
research conducted by the DNA, do not record the veteran's 
presence within a 10 mile radius of the city limits of either 
city during the relevant time periods in question.  See 
38 C.F.R. § 3.309(d)(3)(vi) (1998).  Since the record does 
not show that the veteran participated in the occupation of 
Hiroshima and Nagasaki, as defined by VA regulations, the 
veteran's leukemia cannot be service- connected under 
38 C.F.R. § 3.311(b).  Rucker, 10 Vet.App. at 67 (1997).

Second, it has also been contended that the veteran was 
exposed to ionizing radiation during his employ on the 
grounds of the Oak Ridge National Laboratory in Tennessee.  
In this respect, a certificate issued by the "U.S. War 
Department, Army Service Forces - Corps of Engineers," 
recognizes the veteran's participation in the production of 
the Atomic Bomb while employed with the Stone & Webster 
Engineering Corporation.  However, the veteran's Notice of 
Separation from service, dated in October 1945, shows that 
his employment by Stone & Webster took place from January 
1943 to January 1994 while he was a civilian, and before his 
period of active duty service with the Navy.  See Form 70-
3101-4 dated September 22, 1995 (National Personnel Records 
Center (NPRC) verification of the veteran's active duty 
service from March 31, 1944 to October 24, 1945).  
Accordingly, the veteran's leukemia cannot be service- 
connected as stemming from "other activities" involving 
ionizing radiation exposure under 38 C.F.R. § 3.311(b).

In summary, since the record fails to establish that the 
veteran was exposed to ionizing radiation stemming from the 
occupation of Hiroshima or Nagasaki, or from "other 
activities" involving radiation exposure during service, the 
veteran's leukemia cannot be service- connected under 
38 C.F.R. § 3.311(b).  Rucker, 10 Vet.App. at 67 (1997).

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
the appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, as defined by the general 
laws and regulations governing VA compensation entitlement, 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1998).  
Leukemia may be presumed a service- connected disability, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent within one year from the veteran's 
separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. § 3.307, 3.309 
(1998).

Upon review of the entire record, there is no evidence of 
leukemia, or any other hemic or lymphatic disorder, until 
many years after service.  The service medical records, and 
subsequent VA examinations prior to 1993, are negative for 
any such disorder.  Moreover, there is no competent medical 
evidence which establishes a nexus between the veteran's 
leukemia and his active service.  In this respect, the Board 
notes that the opinion submitted by Dr. Evans, which relates 
the veteran's leukemia to the claimed exposure to ionizing 
radiation, apparently pertains to the period of the veteran's 
civilian employment at Oak Ridge, that is, and not to the 
period of his active service, and is not probative on the 
matter of whether the veteran's leukemia is related to 
event(s) stemming from active service.  Thus, the Board finds 
that the record is devoid of any probative evidence which 
links chronic lymphocytic leukemia to active service.  
Additionally, the medical records fail to show that the 
veteran's service connected disability of hemorrhoids caused 
the veteran's death or contributed in any way to the events 
leading to his death.

In the present case, the statements of the appellant and her 
daughter constitute the only evidence that might be taken to 
suggest a causal relationship, or nexus, between the 
veteran's cause of death and active service.  However, these 
lay statements, speaking as they do to questions of medical 
diagnosis, are insufficient to well ground the claim for 
service connection.  Grottveitt, 5 Vet.App. at 93.  These 
individuals are deemed competent to describe the veteran's 
symptoms during his lifetime and prior to his death, but not 
to make a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Accordingly, not all of the Caluza 
elements are present, and the claim is not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the RO attempted to 
determine whether the veteran was exposed to ionizing 
radiation during service by seeking information from the DNA, 
the Oak Ridge National Laboratory, the Department of the Army 
and the Department of the Navy, however, no record of 
exposure has been shown.  Additionally, the veteran's period 
of active service has been verified by the NPRC.  There is no 
information in the record which suggests the existence of any 
evidence which arguably would well ground the claim, and, 
therefore, VA has no further duty under 38 U.S.C.A. 
§ 5103(a).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Plausible evidence of a service connection for cause of death 
not having been submitted, the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 11 -


